Exhibit 10.21

 
 TENTH AMENDMENT TO LOAN AGREEMENT
AND WAIVER


THIS TENTH AMENDMENT TO LOAN AGREEMENT AND WAIVER (this “Amendment”) is made and
entered into as of March 31, 2011 by and between WESTERN RESERVE BANCORP, INC.,
an Ohio corporation (the “Borrower”) and TCF NATIONAL BANK, a national banking
association (the “Bank”).
 
RECITALS:
A. The Borrower and the Bank are parties to a certain letter loan agreement
dated as of May 5, 2003, as amended by a certain First Amendment to Loan
Agreement dated as of March 31, 2005, as further amended by a certain Second
Amendment to Loan Agreement dated as of June 30, 2005, as further amended by a
certain Third Amendment to Loan Agreement dated as of July 20, 2006, as further
amended by a certain letter agreement dated as of February 6, 2007, as further
amended by a certain Fifth Amendment to Loan Agreement and Waiver dated as of
June 21, 2007, as further amended by a certain Sixth Amendment to Loan Agreement
dated September 28, 2007, as further amended by a certain Seventh Amendment to
Loan Agreement dated July 18, 2008, as further amended by a certain Eighth
Amendment to Loan Agreement dated June 19, 2009, and as further amended by a
certain Ninth Amendment to Loan Agreement and Waiver dated September 17, 2010
(as amended, the “Loan Agreement”).  All capitalized terms not otherwise defined
herein shall have the meanings given to them in the Loan Agreement.
 
B. The Borrower has requested that the Bank (i) waive non-compliance with
certain financial covenants of the Loan Agreement, (ii) modify the financial
covenants, and (v) modify certain other terms and provisions set forth in the
Loan Agreement, and the Bank is willing to do so upon the terms and subject to
the conditions set forth herein.
 
C. All said modifications shall be made upon the terms and subject to the
conditions herein set forth.
 
AGREEMENTS:
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
nature, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:
 
Section 1. Conditions Precedent.  The effectiveness of all of the amendments and
agreements set forth in this Amendment are subject to condition precedent that
the Bank shall have received all of the following items, each dated such date
and in form and substance satisfactory to the Bank, and each duly executed by
all appropriate parties:
 
(a) This Amendment.
 
(b) A certificate of the secretary or an assistant secretary of the Borrower,
certifying: (i) the names of the officers of the Borrower authorized to sign
this Amendment and the other documents delivered or to be delivered in
connection herewith to which the Borrower is a party or by which it is bound,
(ii) that, except as specifically certified in such certificate, the Articles of
Incorporation and Bylaws of the Borrower have not been amended, modified,
supplemented or restated since the date such documents were last certified to
the Bank, and (iii) a copy of the resolutions of the Board of Directors of the
Borrower authorizing the execution, delivery and performance by the Borrower of
this Amendment and any other documents delivered or to be delivered in
connection herewith to which the Borrower is a party or by which it is bound,
together with all documents evidencing other necessary corporate action.
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c) Such other documents or instruments as the Bank may reasonably require.
 
Section 2. Waivers of Financial Covenants.
 
(a) Pursuant to Section 4.15 of the Loan Agreement, the Borrower is required to
maintain Tangible Net Worth plus subordinated debt in an amount of not less than
$18,500,000 at all times.  The Borrower has advised the Bank that its Tangible
Net Worth plus subordinated debt as of September 30, 2010 was $18,178,000 and as
of December 31, 2010 was $17,337,000.  The Borrower has requested that the Bank
waive its failure to comply with Section 4.15 of the Loan Agreement as of said
measurement dates.  Subject to the full satisfaction of all conditions precedent
described in Section 1 above, the Bank hereby waives the Borrower’s
non-compliance with Section 4.15 of the Loan Agreement as of September 30, 2010
and December 31, 2010, and the Bank waives any Events of Default arising from
such expressly-described failures to comply.
 
(b) Pursuant to Section 4.16(a) of the Loan Agreement, the Borrower is required
to maintain a net income for each fiscal year of not less than $200,000.  The
Borrower has advised the Bank that the actual net income for fiscal year ending
December 31, 2010 was ($1,891,000).  The Borrower has requested that the Bank
waiver is failure to comply with Section 4.16(a) of the Loan Agreement as of
said measure date.  Subject to the full satisfaction of all of the conditions
precedent described in Section 1 above, the Bank hereby waives the Borrower’s
non-compliance with Section 4.16(a) of the Loan Agreement as of December 31,
2010, and the Bank waives any Event of Default arising from such
expressly-described failure to comply.
 
(c) Pursuant to Section 4.16(f) of the Loan Agreement, the Borrower was required
to maintain a ratio of Non-performing Loans to Total Assets of not more than
2.35% during the period from January 1, 2010 through September 30, 2010, and not
more than 2.00% during the period from October 1, 2010 through December 31,
2010.  The Borrower has advised the Bank that the actual ratio of Non-performing
Loans to Total Assets as of  September 30, 2010 was 3.05% and as of December 31,
2010 was 3.94%.  The Borrower has requested that the Bank waive its failure to
comply with Section 4.16(f) of the Loan Agreement as of said measurement
dates.  Subject to the full satisfaction of all of the conditions precedent
described in Section 1 above, the Bank hereby waives the Borrower’s
non-compliance with Section 4.16(f) of the Loan Agreement as of September 30,
2010 and December 31, 2010, and the Bank waives any Events of Default arising
from such expressly-described failures to comply.
 
(d) Except as expressly provided herein, all provisions of the Loan Agreement
remain in full force and effect, and the foregoing waivers shall not apply to
any other or subsequent failure to comply with the Sections referenced above or
any other provision of the Loan Agreement.
 
Section 3. Amendments.
 
(a) Commitment Amount.  The first paragraph of the Loan Agreement is hereby
amended by deleting reference to “in an aggregate amount not to exceed
$3,000,000” and replacing it with a reference to “in an aggregate amount not to
exceed $2,000,000 (the “Commitment”) ”.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Loan.  Section 1.1 of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:
 
“1.1           The Loan.  Subject to the terms and conditions of this Agreement,
the Bank will make loans (the “Loans”) to the Borrower upon the request of the
Borrower not later than July 1, 2012 (the “Maturity Date”) in aggregate amounts
not to exceed the Commitment.  The Borrower shall request each Loan not later
than 2:00 p.m. Ann Arbor, Michigan local time on the date of the requested Loan,
and each Loan shall be in an amount of not less than $100,000.  Each request for
a Loan shall be made in a writing signed by two (2) “Authorized Officers” (as
that term is defined in the Secretary’s Certificate delivered to the Bank
pursuant to Section 2(c) hereof); provided, however, that a Loan may be
requested via telephone by one (1) Authorized Officer so long as such request is
promptly confirmed in a writing signed by two (2) Authorized Officers.  The Bank
shall be entitled to act on the instructions of anyone identifying himself or
herself as an Authorized Officer and upon the instructions of any other agent or
employee authorized or designated by the Borrower from time to time to request
Loans or disbursements of loan proceeds, and the Borrower shall be bound thereby
in the same manner as if the person were actually so authorized.”
 
(c) The Note.  Section 1.2 of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:
 
“1.2           The Note.  The Loans shall be evidenced by the Amended and
Restated Promissory Note dated as of September 17, 2010 by Borrower in favor of
Bank, a copy of which is attached hereto as Exhibit A (as the same may hereafter
be amended, extended, renewed or replaced, the “Note”).  The principal balance
of the Loans shall be payable on the earlier of the Maturity Date or the date
that the Loans are accelerated as provided in Section 5.2 (the “Due Date”).”
 
(d) Interest.  Section 1.3 of the Loan Agreement is amended by deleting each
reference to “Notes” and replacing it with a reference to “Note”.
 
(e) Payments.  Section 1.5 of the Loan Agreement is amended by deleting the
reference to “Notes” and replacing it with a reference to “Note”.
 
(f) Use of Proceeds.  Section 1.6 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:
 
“1.6           Use of Proceeds.  Proceeds of the Loans shall be applied by the
Borrower solely to make capital contributions to Western Reserve Bank.”


(g) Loan Fee.  Section 1.7 of the Loan Agreement is hereby amended and restated
to read as follows:
 
“1.7           Loan Fees.  The Borrower agrees to pay the Bank facility fees in
the amount equal to $7,500.00, which fees shall be due and payable annually
during the term of the Loan on June 30 of each year, commencing on June 30,
2010, and shall be non-refundable when paid and wholly earned when received.”
 
 
 

--------------------------------------------------------------------------------

 
 
 
(h) Conditions Precedent.  The last paragraph of Section 2  is hereby amended
and restated to read as follows:
 
In addition to the foregoing conditions precedent, it shall be a condition
precedent to any further advance in respect of the Commitment that the Borrower
deliver to the Bank a formal, written repayment plan for the Loans (which plan
shall include details on the timing and amounts of all repayments, and shall
otherwise be in form and substance acceptable to the Bank).  The repayment plan
must be acceptable to the Bank in its sole discretion.
 
(i) Organization, Standing, Etc.  Section 3.1 of the Loan Agreement is amended
by deleting the reference to “Notes” and replacing it with a reference to
“Note”.
 
(j) Covenants.  The preamble of Section 4 of the Loan Agreement is amended by
deleting the reference to “Notes” and replacing it with a reference to “Note”.
 
(k) Total Capital Base Covenant.  Section 4.15 of the Loan Agreement is hereby
amended by deleting the reference to “$18,500,000” and replacing it with a
reference to “$17,000,000”.
 
(l) Amendment to Financial Covenants.  Sections 4.16(a), (c), (f) and (g) of the
Loan Agreement are hereby amended and restated in their entirety to read as
follows:
 
“(a)           Maintain net income (determined in accordance with generally
accepted accounting principles) for each fiscal quarter of not less than $0.00.



 
(c)
[Intentionally
Deleted].  
(f)
[Intentionally
Deleted].  
(g)
[Intentionally Deleted].”
 

  
(m) Annual Cleanup.  Section 4.19 of the Loan Agreement is hereby amended and
restated to read as follows:
 
“4.19           [Intentionally Deleted].”
 
(n) Events of Default.  Subsection (a) of Section 5.1 of the Loan Agreement is
amended by deleting the reference to “any Note” and replacing it with a
reference to “the Note”.
 
(o) Bank’s Right on Default.  Section 5.2 of the Loan Agreement is amended (i)
by deleting the first reference to “Notes” and replacing it with a reference to
“Note”, and (ii) by deleting the second reference to “Notes (or any of them)”
and replacing it with a reference to “Note”.
 
(p) Binding Effect.  Section 6.1 of the Loan Agreement is amended by deleting
the reference to “Notes (or any of them)” and replacing it with a reference to
“Note”.
 
(q) Governing Law.  Section 6.2 of the Loan Agreement is amended by deleting
each reference to “Notes” and replacing it with a reference to “Note”.
 
 
 

--------------------------------------------------------------------------------

 
 
 
(r) Jurisdiction and Venue.  Section 6.7 of the Loan Agreement is amended by
deleting the reference to “Notes” and replacing it with a reference to “Note”.
 
Section 4. Representations; No Default.  The Borrower represents and warrants
that: (a) the Borrower has the power and legal right and authority to enter into
this Amendment and has duly authorized the execution and delivery of this
Amendment and other agreements and documents executed and delivered by the
Borrower in connection herewith, (b) neither this Amendment nor the agreements
contained herein contravene or constitute an Event of Default, or an event which
with the giving of notice or passage of time or both would mature into an Event
of Default (an “Unmatured Event of Default”), under the Loan Agreement or a
default under any other agreement, instrument or indenture to which the Borrower
is a party or a signatory, or any provision of the Borrower’s Articles of
Incorporation or Bylaws or, to the best of the Borrower’s knowledge, any other
agreement or requirement of law, or result in the imposition of any lien or
other encumbrance on any of its property under any agreement binding on or
applicable to the Borrower or any of its property except, if any, in favor of
the Bank, (c) no consent, approval or authorization of or registration or
declaration with any party, including but not limited to any governmental
authority, is required in connection with the execution and delivery by the
Borrower of this Amendment or other agreements and documents executed and
delivered by the Borrower in connection herewith or the performance of
obligations of the Borrower herein described, except for those which the
Borrower has obtained or provided and as to which the Borrower has delivered
certified copies of documents evidencing each such action to the Bank, (d) no
events have taken place and no circumstances exist at the date hereof which
would give the Borrower grounds to assert a defense, offset or counterclaim to
the obligations of the Borrower under the Loan Agreement or any of the other
Loan Documents (defined below), and (e) there are no known claims, causes of
action, suits, debts, liens, obligations, liabilities, demands, losses, costs
and expenses (including attorneys’ fees) of any kind, character or nature
whatsoever, fixed or contingent, which the Borrower may have or claim to have
against the Bank, which might arise out of or be connected with any act of
commission or omission of the Bank existing or occurring on or prior to the date
of this Amendment, including, without limitation, any claims, liabilities or
obligations arising with respect to the indebtedness evidenced by the Notes.
 
Section 5. Reaffirmation of Pledge Agreement.  The Borrower hereby reaffirms
that the unpaid balance of the Notes and all of the other obligations of the
Borrower under the Loan Agreement are now and shall hereafter continue to be
secured by, among other things, a first priority, perfected security interest in
the “Collateral” described in that certain Pledge Agreement dated May 5, 2003
executed by the Borrower in favor of the Bank.  All of the terms, conditions,
provisions, agreements, requirements, promises, obligations, duties, covenants
and representations of the Borrower under such Pledge Agreement and any and all
other documents and agreements entered into with respect to the obligations of
the Borrower under the Loan Agreement (collectively, the “Loan Documents”) are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by the Borrower.
 
Section 6. Affirmation, Further References. The Bank and the Borrower each
acknowledge and affirm that the Loan Agreement, as hereby amended, is hereby
ratified and confirmed in all respects and all terms, conditions and provisions
of the Loan Agreement, except as amended by this Amendment, shall remain
unmodified and in full force and effect.  All references in any document or
instrument to the Loan Agreement and the Loan Documents are hereby amended and
shall refer to the Loan Agreement and the Loan Documents, as amended by this
Amendment.
 
Section 7. Merger and Integration, Superseding Effect. This Amendment, from and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into it all prior oral and
written agreements on the same subjects by and between the parties hereto with
the effect that this Amendment, shall control with respect to the specific
subjects hereof and thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 8. Severability.  Whenever possible, each provision of this Amendment
and any other statement, instrument or transaction contemplated hereby or
thereby or relating hereto or thereto shall be interpreted in such manner as to
be effective, valid and enforceable under the applicable law of any
jurisdiction, but, if any provision of this Amendment or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be held to be prohibited, invalid or unenforceable under the
applicable law, such provision shall be ineffective in such jurisdiction only to
the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such provision or the
remaining provisions of this Amendment or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.
 
Section 9. Successors.  This Amendment shall be binding upon the Borrower, the
Bank and their respective successors and assigns, and shall inure to the benefit
of the Borrower, the Bank and to the respective successors and assigns of the
Bank.
 
Section 10. Costs and Expenses.  The Borrower agrees to reimburse the Bank, upon
execution of this Amendment, for all reasonable out-of-pocket expenses
(including attorneys’ fees and legal expenses of counsel for the Bank) incurred
in connection with the Loan Agreement, including in connection with the
negotiation, preparation and execution of this Amendment and all other documents
negotiated, prepared and executed in connection with this Amendment, and in
enforcing the obligations of the Borrower under this Amendment, and to pay and
save the Bank harmless from all liability for, any stamp or other taxes which
may be payable with respect to the execution or delivery of this Amendment.
 
Section 11. Headings.  The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.
 
Section 12. Counterparts.  This Amendment may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and any party to this Amendment may
execute any such agreement by executing a counterpart of such agreement.
 
Section 13. Governing Law.  This Amendment shall be governed by the internal
laws of the State of Minnesota, without giving effect to conflict of law
principles thereof.
 
Section 14. No Waiver.  Except as expressly provided for above, nothing
contained in this Amendment (or in any other agreement or understanding between
the parties) shall constitute a waiver of, or shall otherwise diminish or
impair, the Bank’s rights or remedies under the Loan Agreement or any of the
other Loan Documents, or under applicable law.
 


[Remainder of page intentionally left blank;
signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to Loan
Agreement and Waiver to be executed as of the day and year first above written.
  
BORROWER:
WESTERN RESERVE BANCORP, INC.,
an Ohio corporation
     
By:
/s/ Edward McKeon
   
Printed Name:  Edward McKeon
   
Its:  President/CEO
             
By:
/s/ Cynthia A. Mahl
   
Printed Name:  Cynthia A. Mahl
   
Its:  Executive Vice President
                 
BANK:
TCF NATIONAL BANK,
a national banking association
             
By:
/s/ Gus J. Rau
   
Printed Name:  Gus J. Rau
   
Its:  Senior Vice President
             
By:
/s/ Robert A. Henry
   
Printed Name: Robert A. Henry
   
Its:  Executive Vice President


